Name: Commission Regulation (EC) No 1875/96 of 27 September 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 247/36 EN | Official Journal of the European Communities 28 . 9 . 96 COMMISSION REGULATION (EC) No 1875/96 of 27 September 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products 1 . In Article 9a (2) (a) and (b), the year ' 1995' is replaced by ' 1996'. 2 . Article 9a (6) is replaced by the following: '6 . Before the end of the year for which provisional licences are issued, the trader shall apply for the full licence, even in the case of part quantities, which shall be issued forthwith . The following words shall be entered in section 20 of the application for the full licence and in the licence itself: "For export to the United States of America : Article 9a of Regulation (EC) No 1466/95." Notwithstanding Article 4, full licences shall only be valid for the year in question .' 3 . Article 1 1 is replaced by the following: 'Article 11 Article 21 of Regulation (EEC) No 3665/87 shall apply only to licences issued pursuant to Articles 6 (3) and 9a .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 1587/96 (2), and in parti ­ cular Article 17 (14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 131 5/96 (4), lays down special detailed rules of application for export refunds on milk and milk products; whereas Article 9a of that Regulation lays down that export licences for cheese for export to the United States as part of the additional quota under the Agreements concluded during the Uruguay Round of multilateral trade negotiations may be issued under a special procedure permitting the designa ­ tion of preferential importers in the United States; whereas experience has revealed the need for certain tech ­ nical amendments in order to ensure the smooth opera ­ tion of that procedure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply only to the licences referred to in Article 9a of Regulation (EC) No 1466/95 for exports from 1 January 1997 . HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1466/95 is hereby amended as follows: This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 206, 16. 8 . 1996, p. 21 . (3 ) OJ No L 144, 28 . 6 . 1995, p. 22. 4) OJ No L 170 , 9 . 7. 1996, p. 20 .